By the court,
ROWELL, J.
This' was an appeal from probate, finally determined in vacation after last General Term. It now comes before us on a question of costs, which, in this class of cases, are discretionary — R. L. 2280 — and have been since the act of 1833, No. 11. We adopt the construction put upon that statute in Allen v. Rice, 21 Vt. 647, and refer to that case for a statement of the law as to this court’s power over costs in the County Court.
As to the costs in this court, it is so much of course for the prevailing party to have them, that it is understood as matter of practice, if nothing is said about them, that they are adjudged to him by implication.
Although this question is irregularly before us, we have entertained it for the purpose of having an opportunity to announce the practice in the reports.
In order properly to bring before this court questions of costs in the County Court, the costs should be there taxed and the question decided, and certified up as a part of the case. Questions as to costs in this court should be made while the • case is before it, otherwise the court has no power in the matter.